DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant’s response from 1/28/2021 is acknowledged.

Claim Rejections - 35 USC § 112
Applicant’s response provides:

    PNG
    media_image1.png
    246
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    50
    599
    media_image2.png
    Greyscale

In response, Applicant’s emphasis on a method, not a composition, is not well understood.  Indeed, the office action addressed a method, and in a written description, not an enablement rejection.  But most significantly, the specification described the invention to completely different from what is in the claims.  While treating leukemias and lymphomas with bendamustine is very well known in the art, here, and in the file histories of multiple parent patent applications, Applicant asserted the importance of providing compositions of it for parenteral administration in a very small volume (100 ml) and with a short infusion of less than or equal to 15 minutes, which Applicant contrasted to the commercially available large volume administration of TreandaTM, and which Applicant asserted, to include in the  specification, to be made possible due to the use of a solubilizer comprising olyethylene glycol and propylene glycol.  (See, e.g., Summary of the invention, [0017-0028]).
The paragraphs, which Applicant has pointed to, are reproduced for the record.

    PNG
    media_image3.png
    857
    652
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    631
    651
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    383
    645
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    61
    659
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    330
    656
    media_image7.png
    Greyscale

As can be seen from it, Applicant appears to be relying on the disclosure of US 2010/10216858, which issued as US patent 8,436,032 (“the ‘032 patent”).  Notably, the ‘032 patent is from a completely different assignee and inventors.  There is nowhere disclosure in Applicant’s specification, that Applicant was able to practice a method of treating cancer with it with a very small volume of 100 ml and with a short infusion of less than or equal to 15 minutes.  Further, the ingredients, which Applicant claimed, and which the ‘032 patent disclose are different.  Thus, the ‘032 patent discloses, asApplicant’s own specification provides, a composition with a different of ingredients, namely:

    PNG
    media_image8.png
    83
    594
    media_image8.png
    Greyscale
, whereas Applicant’s claims do not even recite component (c).
Last, but not least, the ‘032 patent issued with a much narrower set of claims.

    PNG
    media_image9.png
    248
    313
    media_image9.png
    Greyscale

For the foregoing reasons, the rejection is still deemed to be proper, and is maintained.

Double patenting rejections
In view of Applicant’s terminal disclaimer, these rejections are hereby withdrawn.

Claims 1-37 are pending, and have been examined herewith.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the instant application, Applicant’s claims recite a method of treating cancer or a malignant disease with a formulation with only bendamustine, a parenterally acceptable diluent, and optionally an antioxidant, but Applicant’s specification does not have support for a method of treating cancer or a malignant disease with any bendamustine formulations, which are without a solubilizer comprising polyethylene glycol and propylene glycol.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627